Exhibit 10.3




STOCKHOLDERS AGREEMENT




This Stockholders Agreement (the “Agreement”) is made and entered into as of the
5th day of May, 2009 by and among, Money4Gold Holdings, Inc., a Delaware
corporation (“Money”), Daniel Brauser (“Brauser”), Hakan Koyuncu (“Koyuncu”),
Todd Oretsky (“Oretsky”), and Douglas Feirstein (“Feirstein”) (Brauser, Koyuncu,
Oretsky and Feirstein may sometimes be referred to herein individually as a
“Stockholder” or collectively as the “Stockholders”).




WHEREAS, Oretsky and Feirstein are owners of common stock of MGE Enterprises
Corporation, a Wyoming corporation (“MGE”);




WHEREAS, Money intends to acquire the common stock of MGE from Oretsky,
Feirstein and other shareholders of MGE through a share exchange (the “Share
Exchange”);




WHEREAS, Brauser and Koyuncu are shareholders of Money and beneficial owners of
excess of 5% of the outstanding common stock of Money (the “Common Stock”); and




WHEREAS, it is a condition to the closing of the Share Exchange that the parties
hereto enter into this Agreement to set forth certain agreements among them with
respect to the Common Stock currently owned (or to be hereinafter acquired) by
them.

 

NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:




ARTICLE I




TRANSFER OF SHARES




1.0

Tag-Along Rights. Without limiting the other terms and conditions hereof, if any
Stockholder proposes in a prearranged block transaction (except in a Public
Sale, as defined or as permitted by this Section 1.0) to consummate the sale or
other transfer for consideration of  his shares of Common Stock in a single or
series of related transactions (any, a “Proposed Sale”), then such party (the
“Selling Stockholder”) shall give at least 20 days’ prior notice of the Proposed
Sale to the  parties including Money (the other parties except Money, the “Other
Stockholders”). The Selling Stockholder shall deliver the notice (the “Tag-Along
Sale Notice”) to the Other Stockholders and Money, specifying in reasonable
detail the identity of the prospective transferee(s), the number and the class
of shares to be transferred and the terms and conditions of the Proposed Sale.
The Other Stockholders may elect to participate in the Proposed Sale by
delivering written notice to the Selling Stockholder within 10 days after
receipt of the Tag-Along Sale Notice.




(a)

If any Other Stockholders elect to participate in such Proposed Sale (each





--------------------------------------------------------------------------------

a “Participating Stockholder”), the Selling Stockholder and each Participating
Stockholder shall be entitled to sell in the Proposed Sale, at the same price
and on the same terms, an equal  number of shares of Common Stock, provided that
if a Participating Stockholder does not have or elect to sell as many shares as
are being proposed to be sold by the Selling Stockholder after accounting for
the sale(s) by the Participating Stockholders, the number of shares to be sold
by the Selling Stockholder and the other Participating Stockholders shall be
increased, in equal amounts (or as they may otherwise agree in writing) by the
shortfall.  




(b)

The Selling Stockholder shall use his reasonable best efforts to obtain the
agreement of the prospective transferee(s) to the participation of the
Participating Stockholders in any Proposed Sale, and the Selling Stockholder
shall not close the Proposed Sale unless (i) the prospective transferee(s)
agrees to allow the participation of the Participating Stockholders or (ii) the
Selling Stockholder agrees to purchase the number of shares of Common Stock from
any Participating Stockholders which the Participating Stockholders would have
been entitled to sell pursuant to this Section 1.0. Any such purchase under
clause (ii) shall be for cash and shall occur at the same time as the Selling
Stockholder closes the Proposed Sale.  




(c)

If any Proposed Sale is not consummated on the same terms and conditions as set
forth in the Tag-Along Sale Notice within 90 days after the delivery of the
Tag-Along Sale Notice, the Selling Stockholder shall again comply with the terms
of this Section 1.0 with respect to any Proposed Sale.




(d)

Notwithstanding the above limitations, at any time beginning six months after
the date of this Agreement any Stockholder may publicly sell 20,000 shares of
Common Stock per quarter on the Over-the-Counter Bulletin Board or other
established trading market or exchange where Common Stock may trade in the
future (a “Public Sale”).




1.1.

Permitted Transfers. Any party may at any time transfer all or a portion of his
shares of Common Stock to any other party to this Agreement. Any individual
owner of shares of Common Stock may transfer all or a portion of their shares of
Common Stock by will or under the laws of descent and distribution and to a
trust, partnership, limited liability company, corporation, custodianship or
other fiduciary account for the benefit of the holder and/ or his spouse or
immediate family member so long as the transferee during his lifetime has full
control of such entity or account and the holder agrees to be bound by the terms
of this Agreement as if he were a party hereto.  Any transfer of shares of
Common Stock that is not a permitted transfer shall be null and void and of no
force or effect.







ARTICLE II




RESTRICTIONS ON VOTING




2.0

In connection with any annual or special meeting of stockholders or any action
by written consent in lieu of a stockholders meeting, the Stockholders agree to
vote all of their shares of Common Stock either in favor of (or provide a
written consent to) or against the action in question, as determined by the
decision of a majority of the Stockholders who still own at least





2




--------------------------------------------------------------------------------

20,000 shares of Common Stock. In the event of any stock dividend, stock split,
combination or exchange of shares, reclassification or recapitalization of the
Company’s Common Stock, or reorganization of the Company, the aggregate number
and class of shares shall be adjusted to account for the foregoing event.




ARTICLE III




BOARD OF DIRECTORS







3.0

Initial Board of Directors. As of the date of this Agreement, Money's Board of
Directors shall consist of an equal number of directors nominated by Brauser and
Koyuncu on one hand and by Oretsky and Feirstein on the other hand and Jason
Rubin and Neil McDermott, as independent directors for purposes of this
Agreement. The designees of Brauser and Koyuncu and of Oretzky and Feirstein are
referred to individually as a “Stockholder Board Member” or collectively as the
“Stockholder Board Members.” Solely for purposes of this Article III, if any of
the Stockholders ceases to be an employee of Money or beneficially owns less
than 100,000 shares of Common Stock, that person will have no rights to nominate
any designees to the Board of Directors under this Section 3.0.




3.1

Subsequent Elections.  At each annual meeting of stockholders of Money, each
Stockholder shall vote all shares of Common Stock beneficially owned by him as
to nominate and elect the Stockholder Board Members to Money’s Board of
Directors.  




3.2

Vacancy.  If there shall be any vacancy on the Board of Directors as the result
of the removal, resignation, death, disability or otherwise of a designee of a
Stockholder Board Member, each Stockholder shall vote  all shares of Common
Stock beneficially owned by him to nominate and elect a successor designated by
the Stockholder Board Member whose designee was removed, resigned, died, or was
disabled; provided that no Stockholder shall be required to nominate or elect
any proposed director who was previously removed from the Board of Directors by
the stockholders.




3.4

Bylaws.  The Bylaws shall provide as follows: A majority of the number of
directors then serving as directors shall constitute a quorum for the
transaction of business. The act of the majority of the directors present at a
meeting at which a quorum is present shall be the act of the Board of Directors.
 Whenever a vacancy exists on the Board of Directors, the vote of 75% of the
directors remaining in office will be required to take any action unless or
until the shareholders or 75% of the directors, then serving as directors, adopt
a resolution filling any vacancy.  







ARTICLE IV




REGISTRATION RIGHTS




 

4.0

No Stockholder shall cause any of the shares of Common Stock beneficially owned
by him to be included in a registration statement unless each of the other
Stockholders has the right to include the same number of shares beneficially
owned by him.





3




--------------------------------------------------------------------------------




  

ARTICLE V




LOCK-UP




5.0

In the event that Money enters into an agreement with respect to obtaining
financing and either a broker-dealer or an investor requests that officers
 enter into a lock-up or similar type of agreement which restricts the sale or
transfer of Common Stock, each of Brauser, Koyuncu, Oretsky and Feirstein agree
to sign the lock-up or similar agreement.




ARTICLE VI




GENERAL PROVISIONS




6.0

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile delivery (in
which event a copy shall immediately be sent by Federal Express or similar
receipted delivery), as follows:




If to Money:

Money4Gold Holdings, Inc.

595 S. Federal Highway, Suite 600

Boca Raton, FL 33432

       Attention:  Mr. Daniel Brauser

       Facsimile:  (954) 208-9862




If to Brauser:

Mr. Daniel Brauser

595 S. Federal Highway, Suite 600

Boca Raton, FL 33432

Facsimile:  (954) 208-9862




If to Koyuncu:

Mr. Hakan Koyuncu

595 S. Federal Highway, Suite 600

Boca Raton, FL 33432

Facsimile:  (954) 208-9862




If to Oretsky:

Mr. Todd Oretsky

330 SW 2nd Street, Suite 209

Fort Lauderdale, FL 33312

Facsimile: (954) 527-8750




If to Feirstein:

Mr. Douglas Feirstein

330 SW 2nd Street, Suite 209

Fort Lauderdale, FL 33312

Facsimile: (954) 527-8750





4




--------------------------------------------------------------------------------




or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.  




6.1  

Modification.  This Agreement contains the entire agreement between the parties
hereto and there are no agreements, warranties or repre­sentations which are not
set forth herein and all prior negotiations, agreements and understandings are
superseded hereby.  This Agreement may not be modified or amended except by an
instru­ment in writing duly signed by or on behalf of the parties hereto.




6.2  

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the local laws of the State of Florida applicable to
agreements made and to be performed entirely within the State, without regard to
conflict of laws principles. each party hereto hereby irrevocably consents and
submit to the jurisdiction of any Florida or Federal court located in Palm Beach
County, Florida over any action or proceeding arising out of any dispute between
the parties hereto, and waive any right they have to bring an action or
proceeding with respect thereto in any other jurisdiction.  Each party hereto
further irrevoca­bly consent to the service of process against them in any such
action or proceeding by the delivery of a copy of such process at the address
set forth above.  




6.3  

Binding Effect; Assignment.  This Agreement shall be binding upon the parties
and inure to the benefit of the successors and assigns of the respective parties
hereto; provided, however, that this Agreement and all rights hereunder may not
be assigned by any Party except with the prior written consent of the other
parties hereto or as otherwise provided in Section 1.1




6.4  

Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.




6.5  

Section Headings.  The section headings in this Agreement are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.




6.6

Prevailing Party.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

6.7  

Waiver.  The waiver of one breach or default hereunder shall not constitute the
waiver of any other or subsequent breach or default.




6.8  

No Agency.  This Agreement shall not constitute either party the legal
representa­tive or agent of the other, nor shall either party have the right or
authority to assume, create, or incur any liability or any obligation of any
kind, express or implied, against or in the name of or on behalf of the other
party.








5




--------------------------------------------------------------------------------

6.9

Termination.  This Agreement shall terminate when no Stockholder beneficially
owns at least 100,000 shares of Common Stock.




 6.10

Adjustments.  Any reference in this Agreement to a specified number of shares,
including, but not limited to, Sections 1.0(d), 2.0, 3.0 and 6.9, shall be
adjusted in an appropriate and equitable manner to take into account any stock
split, stock dividend, combination or reclassification of the Common Stock after
the date of this Agreement.










[Signature Page to Follow]





6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and date first above written.




 

 

Money4Gold Holdings, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Brauser

 

 

 

Daniel Brauser, President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Brauser

 

 

 

Daniel Brauser

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hakan Koyuncu

 

 

 

Hakan Koyuncu

 

 

 

 

 

 

 

 

 

 

By:

/s/ Todd Oretsky

 

 

 

Todd Oretsky

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas Feirstein

 

 

 

Douglas Feirstein











7


